DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 was filed after the mailing date of the notice of Allowability on 12/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Discussion of Information Disclosure Statement submitted 2/3/2022
The Japanese Office Action cited in the Information Disclosure Statement cites WO 2016/188649 to KADIRIC.  WO 2016/188649 teaches an aerosol-generating article comprising a removable tipping paper portion similar to that of WO 2016/156209, also to KADIRIC, and which was used in previous rejections during prosecution of the current application.  WO 2016/188649 discloses that the removable portion can be removed before or during smoking to experience an alternative surface texture provided by at least one surface formation on the underlying mouthpiece.  The Japanese Office Action further cites JP 2015-507937 and US 2015/0374030 as disclosing biodegradable cigarette filters and asserts that a biodegradable cigarette filter would be obvious to include in the aerosol-generating article of KADIRIC.  
The arguments set forth by Applicant were found convincing in the current application and are also considered to be applicable to the references and assertions proposed in the 
 
Reasons for Allowance
The claims are allowed for reasons set forth in the Notice of Allowability mailed 12/3/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748